DETAILED ACTION
This is an Office action based on application number 16/525,611 filed 30 July 2019, which is a continuation of PCT/JP2018/003051 filed 30 January 2018, which claims priority to JP 2017-014869 filed 30 January 2017. Claims 1-9 and 12 are pending. Claims 10-11 are canceled.
Amendments to the claims, filed 23 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sas (US Patent Application Publication No. US 2014/0272307 A1) (Sas) in view of Kinning et al. (US Patent No. US 6,824,820 B1) (Kinning) and Kopf et al. (US Patent Application Publication No. US 2009/0139637 A1) (Kopf).

Reference is made to FIG. 1 of Sas, reproduced below.

    PNG
    media_image1.png
    254
    641
    media_image1.png
    Greyscale

Regarding instant claim 1, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <150>. Said foam mounting tape layer comprises a foam layer <170> and adhesive layers <160> and <180> (paragraphs [0016-0018]). Said duct tape layer <140> is construed to meet the claimed adhesive tape portion, and said foam layer <170> is construed to meet the claimed base material.

	Sas further discloses that the finished tape product is slit into any desired slit width for rolls (paragraph [0034]), which is construed to form a tape structure extending along a longitudinal direction.
	Sas does not explicitly disclose the claimed polyurea resin layer. Sas, further, does not explicitly disclose the plurality of cuts formed to be along a direction orthogonal to the longitudinal direction and being arranged at regular intervals along the longitudinal direction.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA compositions of the invention do not require a high level of tackification as typically required when producing conventional PSAs (col. 3, lines 60-67).
	Further, Kopf discloses an adhesive tape structure comprise weakening lines that extend over the entire width of the adhesive tape that are aligned at right angles to the running direction of the tape and disposed at regular intervals in order to optimize the dispensing of said tape by rendering it hand-tearable in the transverse direction (paragraph [0070]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the adhesive layers <160> and <180> of Sas from the polyurea-based adhesive compositions of Kinning. The motivation for doing so would have been that the 
	Therefore, it would have been obvious to combine Kinning and Kopf with Sas to obtain the invention as specified by the instant claims.
	It is noted that the prior art combination does not explicitly disclose “a shock absorber” as claimed; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 2, FIG. 1 of Sas discloses the foam layer <170>. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).


Regarding instant claim 3, the prior art combination discloses the formation of weakening lines into the tape structure. It is the Examiner’s position that the depth to which said weakening lines are formed (i.e., through which layers said weakening lines are formed) is readily determined by the skilled operating seeking to optimize the dispensing of said tape by making it hand-tearable in the transverse direction.

Regarding instant claim 4, Sas further discloses that duct tape layer <140>, which is analogous to the claimed adhesive tape portion, comprises a polymer layer <110> and an adhesive layer <120> (paragraph [0017]]), which are analogous to the claimed protective film and adhesive surface of the adhesive tape portion, respectively.
	Sas further discloses that the finished tape is slit and formed into rolls (paragraph [0034]).

Regarding instant claim 5, FIG. 1 of Sas discloses the foam layer <170>, wherein said foam layer is analogous to the claimed base material. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).

Regarding instant claim 6, reference is made to FIG. 2 of Sas, reproduced below:

    PNG
    media_image2.png
    354
    666
    media_image2.png
    Greyscale

	In another embodiment, Sas discloses a tape <200> similar in structure to tape <100>, cited above. Tape <200> further comprises a scrim <290> laminated to foam layer <270> and adjacent to adhesive layer <270> (paragraph [0035]). Sas further discloses that the scrim material is selected from nylon, wherein a scrim comprising nylon is readily understood to be a scrim comprising a polyamide synthetic fiber.
	Before the effective filing date of the invention, it would have been obvious to use the embodiment of Sas further comprising the scrim <290> in a similar fashion to the prior art combination as cited in the rejection of claim 1, above. The motivation for doing so would have been that Sas readily establishes that both embodiments are replaceable with one another.

Regarding instant claim 7, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <150>. Said foam mounting tape layer comprises a foam layer <170> and adhesive layers <160> and <180> (paragraphs [0016-0018]). Said duct tape layer <140> is construed to meet the claimed adhesive tape portion, and said foam layer <170> is construed to meet the claimed base material.

	Sas further discloses that the finished tape product is slit into any desired slit width for rolls (paragraph [0034]), which is construed to form a tape structure extending along a longitudinal direction.
	Sas does not explicitly disclose the claimed polyurea resin layer. Sas, further, does not explicitly disclose the plurality of cuts formed to be along a direction orthogonal to the longitudinal direction and being arranged at regular intervals along the longitudinal direction.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA compositions of the invention do not require a high level of tackification as typically required when producing conventional PSAs (col. 3, lines 60-67).
	Further, Kopf discloses an adhesive tape structure comprise weakening lines that extend over the entire width of the adhesive tape that are aligned at right angles to the running direction of the tape and disposed at regular intervals in order to optimize the dispensing of said tape by rendering it hand-tearable in the transverse direction (paragraph [0070]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the adhesive layers <160> and <180> of Sas from the polyurea-based adhesive compositions of Kinning. The motivation for doing so would have been that the 
	Therefore, it would have been obvious to combine Kinning and Kopf with Sas to obtain the invention as specified by the instant claims.
It is noted that the prior art combination does not explicitly disclose “a corrosion prevention material” as claimed; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 8, Sas an adhesive tape <100> comprising a duct tape layer <140> and a foam mounting tape layer <150>. Said foam mounting tape layer comprises a foam layer <170> and adhesive layers <160> and <180> (paragraphs 
	Sas further discloses that adhesive layers <160> and <180> include, but are not limited to, pressure sensitive adhesives (paragraph [0024]).
	Sas further discloses that the finished tape product is slit into any desired slit width for rolls (paragraph [0034]), which is construed to form a tape structure extending along a longitudinal direction.
	Sas does not explicitly disclose the claimed polyurea resin layer. Sas, further, does not explicitly disclose the plurality of cuts formed to be along a direction orthogonal to the longitudinal direction and being arranged at regular intervals along the longitudinal direction.
	However, Kinning discloses adhesive compositions that offer broad formulation latitude when forming pressure-sensitive adhesives, wherein the adhesive compositions are prepared from polyurea-based polymers. Kinning teaches that the PSA compositions of the invention do not require a high level of tackification as typically required when producing conventional PSAs (col. 3, lines 60-67).
	Further, Kopf discloses an adhesive tape structure comprise weakening lines that extend over the entire width of the adhesive tape that are aligned at right angles to the running direction of the tape and disposed at regular intervals in order to optimize the dispensing of said tape by rendering it hand-tearable in the transverse direction (paragraph [0070]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form 
	Therefore, it would have been obvious to combine Kinning and Kopf with Sas to obtain the invention as specified by the instant claims.
It is noted that the prior art combination does not explicitly disclose “a heat insulating material” as claimed; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, because the prior art combination discloses the adhesive tape portion, base material, and polyurea resin layer, the prior art combination meets the limitations of the instant claim.

Regarding instant claim 9, FIG. 1 of Sas discloses the foam layer <170>. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).
	Sas further illustrates that adhesive layers <160> and <180> are stacked on foam layer <170>; furthermore, the prior art combination uses the polyurea-based adhesive composition of Kinning to produce the adhesive layers <160> and <180> of Sas. Therefore, the prior art combination necessarily produces a structure wherein the polyurea resin is stacked on the foamed synthetic resin.

Regarding instant claim 12, FIG. 1 of Sas discloses the foam layer <170>. Sas further discloses that the foam layer comprises a synthetic polymer (Claims 10-11).
	Sas further illustrates that adhesive layers <160> and <180> are stacked on foam layer <170>; furthermore, the prior art combination uses the polyurea-based adhesive composition of Kinning to produce the adhesive layers <160> and <180> of Sas. Therefore, the prior art combination necessarily produces a structure wherein the polyurea resin is stacked on the foamed synthetic resin.
	Furthermore, the prior art combination discloses the formation of weakening lines into the tape structure. It is the Examiner’s position that the depth to which said weakening lines are formed (i.e., through which layers said weakening lines are formed) is readily determined by the skilled operating seeking to optimize the dispensing of said tape by making it hand-tearable in the transverse direction.


Answers to Applicant’s Arguments
In response to Applicant’s arguments, the prior art rejection made in the previous Office action are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott R. Walshon/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/13/2022